Citation Nr: 0514450	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-37 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana





THE ISSUE

Entitlement to an extension of the eligibility period for 
educational assistance benefits pursuant to Chapter 30, Title 
38, United States Code (Montgomery GI Bill or Chapter 30 
benefits).







ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1982 to December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was subsequently transferred to the 
RO in Indianapolis, Indiana.

Records show the appellant failed to appear, without 
indication of cause, for a scheduled personal hearing in 
March 2004.  Therefore, his request for a personal hearing 
must be considered as having been withdrawn.  See 38 C.F.R. 
§ 20.702 (2004).

The Board notes that the veteran's February 2003 statements 
may be construed as a claim for retroactive education 
assistance benefits for courses completed in October 1997, 
March 1998, and October 1998.  This matter is referred to the 
RO for appropriate action.


FINDING OF FACT

The medical evidence of record does not clearly establish the 
veteran was prevented from initiating or completing a chosen 
program of education within the applicable eligibility period 
because of a physical or mental disability or that such a 
program of education was medically infeasible.


CONCLUSION OF LAW

The criteria for an extension of the eligibility period for 
educational assistance benefits pursuant to Chapter 30, Title 
38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3031, 5107 (West 2002); 38 C.F.R. § 21.7051 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Board finds, however, that specific VCAA notice was not 
required in this case because the applicable regulatory 
notification procedure under 38 C.F.R. § 21.1031 (2004) for 
claims under Chapter 30 was not affected by this change in 
law.  The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notification procedures did 
not apply in cases where the applicable chapter of Title 38, 
United States Code contained its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (Court found 
VCAA notice was not required in case involving a waiver 
request).  

VA law provides, generally, that basic educational assistance 
or supplemental educational assistance will not be provided 
to a veteran or service member beyond 10 years from the later 
of (i) the date of the veteran's last discharge or release 
from a period of active duty of 90 days or more of continuous 
service; or (ii) the date of the veteran's last discharge or 
release from a shorter period of active duty if the discharge 
or release is because of a service-connected disability, a 
medical condition which preexisted such service and which VA 
determines is not service-connected, hardship, or was 
involuntary for the convenience of the government after 
October 1, 1987, as a result of a reduction in force.  
38 U.S.C.A. § 3031 (West 2004); 38 C.F.R. § 21.7050 (2004).

Regulations also provide, however, that VA shall grant an 
extension of the applicable delimiting period when the 
veteran applies for an extension within the time specified 
and the veteran was prevented from initiating or completing 
the chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability that did not result from the veteran's willful 
misconduct.  It is noted that it must be clearly established 
by medical evidence that such a program of education was 
medically infeasible and that VA will not consider a veteran 
who is disabled for a period of 30 days or less as having 
been prevented from initiating or completing a chosen 
program, unless the evidence establishes that the veteran was 
prevented from enrolling or re-enrolling in the chosen 
program or was forced to discontinue attendance, because of 
the short disability.  See 38 C.F.R. § 21.7051 (2004). 

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

In this case, the records show that in correspondence 
received in December 2002 the veteran requested an extension 
of his Chapter 30 benefits eligibility period, in essence, 
based upon disabling injuries received in an automobile 
accident on November 7, 2001, that required physical therapy 
until February 2002.  He noted that he planned to begin 
attending college in January 2003.  

In support of his claim the veteran submitted records showing 
he was involved in a motor vehicle accident.  An emergency 
room record noted he had no recollection of what happened or 
how the accident occurred and that he had subsequently 
vomited fairly copious amounts of brown liquid.  The 
diagnosis was motor vehicle accident, concussion.  A November 
7, 2001, computed tomography (CT) scan found no remarkable 
findings on head scan and no identified cervical injury.  It 
was noted that six views of the cervical spine revealed 
normal vertebral body heights, disc spaces, and alignment.  
There was no suspect pre-cervical soft tissue swelling.  
Records show the veteran was released with head injury 
instructions and advised to follow up with his own physician.

A November 20, 2001, neurology report noted the veteran 
complained that since the accident he had experienced 
pressure headaches with intermittent throbbing pain that was 
fairly diffuse over his head and that radiated to his neck.  
It was noted that he was employed as a computer engineer.  
Physical examination revealed the veteran was moderately 
endomorphic and in no acute distress.  There was some slight 
tenderness over the occipital ridges, bilaterally, but no 
tenderness over the mastoids.  There was a full range of 
motion of the neck and no evidence of paraspinous spasm or 
bony deformity.  He did have more neck discomfort with 
movement than with palpation.  It was the physician's opinion 
that the veteran had a severe whiplash injury, but that no 
other neurologic problem was detected.

A December 11, 2001, neurology report noted the veteran 
reported some very minimal, inconsistent improvement in neck 
pain and headaches.  He complained of right-sided neck 
discomfort which limited head movement.  Physical examination 
revealed his neck was supple and nontender with full range of 
motion.  There was no evidence of paraspinous spasms.  The 
physician noted it was most likely that he had some 
microscopic muscle fiber tears, along with the cervical 
strain.  

A December 27, 2001, initial physical therapy evaluation 
noted the veteran reported he had been unconscious for 
approximately one hour and 15 minutes after his accident and 
that he had neck pain immediately upon waking.  He rated his 
current symptoms of pain as three to five on a ten point 
scale.  He complained of limited neck rotation, "especially 
noticed when attempting to turn when driving/backing up."  
The diagnosis was right-sided cervical strain.  A January 11, 
2002, report noted he had no pain at rest, but that he 
continued to experience discomfort with cervical rotation to 
the right.  A January 17, 2002, report shows he reported 
decreased cervical rotation that limited his driving.  A 
February 6, 2002, physical therapy discharge summary noted he 
demonstrated active cervical range of motion within 
functional limits in all directions, but had mild soreness 
with end range right rotation.  

A February 12, 2002, neurology report noted the veteran had 
completed physical therapy and that he reported the treatment 
had considerably increased his range of motion and decreased 
his discomfort.  He complained of some mild discomfort to the 
right posterior neck region, but predominantly only when he 
was turning his head to the right.  Physical examination 
revealed the veteran was moderately endomorphic and in no 
acute distress.  There was some tenderness in what appeared 
to be the proximal end of the sternocleidomastoid on the 
right side, but no evidence of hypertrophy or swelling in the 
region or paraspinous muscle spasm.  There was a full range 
of motion.  It was noted the veteran was getting along very 
well and had nearly recovered from the cervical strain, but 
that he might still need a few more months to completely 
recover.  

In correspondence dated in February 2003 the veteran stated 
that prior to his accident he worked as a computer repair 
subcontractor, but that he subsequently lost that position 
due to the physical and mental trauma of the accident.  He 
claimed he had been unable to drive until February 2002 and 
that he could not drive long distances until July 2002 at 
which time he also re-gained his position repairing 
computers.  He asserted he had been out of work because of 
the accident for a total of nine months.  He claimed that for 
months after the accident he required assistance getting in 
and out of bed and on and off the couch.  

In correspondence received in April 2003 the veteran stated 
his neurologist was unwilling to submit information other 
than the medical records of his office visits.  It was the 
veteran's opinion that the physician did not like the term 
"disability" and did not want to address this matter.  He 
also stated that the psychological effects of his accident 
had also not been addressed.  He reiterated his claim that he 
had been unable to work because of his injuries and submitted 
copies of unemployment compensation statements indicating he 
received benefits from October 2001 to October 2002.

In his August 2003 notice of disagreement the veteran 
asserted he had not had full range of cervical motion and 
that he had to lay perfectly still for over three weeks after 
the accident to alleviate the pain.  He stated he had been 
unable to drive for three months after the accident and that 
his medical care providers had been unwilling to comply with 
his request for an opinion indicating he had been disabled 
from November 2001 to January 2002.  In his November 2003 VA 
Form 9 he reported his private physician would not agree to 
say that he had been disabled for a period of time during and 
after physical therapy. 

Based upon the evidence of record, the Board finds the 
veteran was not prevented from initiating or completing a 
chosen program of education within his applicable eligibility 
period because of a physical or mental disability.  The 
available medical evidence does not clearly establish that 
his pursuit of a program of education was medically 
infeasible at any time during his 10 year period of 
eligibility.  See 38 C.F.R. § 21.7051.  The evidence shows he 
was treated for injuries incurred in an automobile accident 
on November 7, 2001, and that he was subsequently treated for 
headaches and cervical strain.  A November 20, 2001, report 
shows he complained of pressure headaches with intermittent 
throbbing pain that was fairly diffuse over his head and that 
radiated to his neck, but physical examination at that time 
revealed he was in no acute distress and that there was a 
full range of motion of the neck.  

No medical opinion has been provided indicating that he was 
disabled for any period of time.  The Board finds the 
veteran's statements that he was, in essence, immobile for 
over three weeks after the accident to be inconsistent with 
the findings of the private medical evidence of record.  The 
Board further finds that the fact that he may have been 
receiving unemployment compensation during this period does 
not demonstrate an inability to work because of a physical or 
mental disability.

Although the veteran believes he had disabilities that 
prevented his initiating a program of education, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. pp. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to an extension of the 
eligibility period for educational assistance benefits is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

Entitlement to an extension of the eligibility period for 
educational assistance benefits is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


